Case 8:20-cv-00404-JSM-AEP Document 22 Filed 05/10/21 Page 1 of 2 PageID 66
   Case 8:20-cv-00404-JSM-AEP Document 16 Filed 03/09/21 Page 1 of 2 PageID 58




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

   MICHAEL DESOUZA,

          Plaintiff,

   v.                                                 CASE NO.: 8:20-cv-00404

   MONDELEZ GLOBAL, LLC, a
   Foreign Limited Liability Company,

          Defendant.
                                        /

                    DEFENDANT      MONDELEZ
                            MEDIATION      REPORT GLOBAL, LLC’S
                              NOTICE OF MEDIATION
          In In accord with
              compliance    thethe
                         with   mediation
                                   Court’s order,
                                           Order aReferring
                                                   mediation  occurred
                                                            Case       on Mayand
                                                                 to Mediation
5, 2021.
    Directing Selection of a Mediator (D.E. 15), the parties have conferred and have

     (a)
   scheduled The
              this following
                    action forindividuals, parties,
                                mediation with      corporate
                                               mediator       representatives,
                                                         Christopher L. Griffin.and
                                                                                  The

claims professionals
    mediation will beattended and
                      conducted byparticipated in theatmediation
                                   videoconference      the date, conference, and
                                                                  time, and location

eachindicated
      possessed the requisite settlement authority:
              below.

         Ö           All individual parties and their respective trial counsel.
          DATE AND TIME:       May 5, 2021, beginning at 9:30 a.m. ET
         Ö         Designated corporate representatives.
         LOCATION:          Zoom Conference Information to be sent before
         n/a       Required mediation
                            claims professionals.
                                      date.
   Date:
     (b)
         March 9, 2021.
          The following individuals, parties, corporate representatives, and

claims professionals failed to appear or participate: None.
Case 8:20-cv-00404-JSM-AEP Document 22 Filed 05/10/21 Page 2 of 2 PageID 67




     (c)       The result of the mediation:

           Ö               The action completely settled. In accord
                           with Local Rules 3.08 and 9.06(b), lead counsel
                           must notify the Court of settlement within ten
                           days of the mediation by filing a notice or
                           memorandum of agreement signed by the
                           parties and the Mediator.

                           Comments:

     ______                The action partially resolved. Lead counsel
                           must file within ten days a joint stipulation
                           resolving the settled claims. The following
                           issues remain:

                           Comments:

     ______                The action neither settled nor failed to settle.

                           Comments:

                           The parties failed to settle.

                           Comments:

Reported on May 10, 2021, in Tampa, Florida.

                                       ___s/Christopher L. Griffin____
                                        Christopher L. Griffin, Mediator
                                        Florida Mediator Number 35934R
                                        Griffin Mediation, LLC
                                        3225 S. MacDill Ave., Ste. 129-172
                                        Tampa, FL 33629
                                        (813) 314-7449
                                        chris@chrisgriffinmediation.com


cc: Counsel of record (via CM/ECF)
                                          2
